Mark C. Lee Tel (916) 442-1111 Fax (916) 448-1709 leema@gtlaw.com April 2, 2013 VIA EDGAR AND FEDERAL EXPRESS Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-3030 Attention: Tiffany Piland Re: Swingplane Ventures, Inc. Form 8-K Filed February 25, 2013 File No. 000-54571 Dear Ms. Piland: On behalf of our client, Swingplane Ventures, Inc., a Nevada corporation (the “Company”), we acknowledge receipt of your comment letter dated March 19, 2013 regarding the Company’s Current Report on Form 8-K filed February 25, 2013 (the “8-K Report”). As discussed with Ms. Piland, the Company is requesting an additional fifteen (15) business days to respond due to time constraints associated with obtaining the necessary information from the Company’s geologist.As a result, the Company anticipates that it will submit its response letter and amended 8-K Report by April 25, 2013. If you have any questions regarding this request for an extension, please do not hesitate to contact me directly at (916) 442-1111. Best regards, /s/ Mark C. Lee Mark C. Lee Shareholder cc: Carlos De la Torre, President Swingplane Ventures, Inc. GREENBERG TRAURIG, LLPnATTORNEYS AT LAWnWWW.GTLAW.COM 1treet, Suite 1100nSacramento, California 95814nTel 916.442.1111nFax 916.448.1709
